     Case: 1:15-cv-00555-DRC Doc #: 53 Filed: 05/10/19 Page: 1 of 65 PAGEID #: 426




                      UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF OHIO
                            WESTERN DIVISION

United States of America ex rel.       :           Civil Action No. 1:15cv555
Brandee White, Laura L. Cunningham,    :
and Jeffrey M. Wisler                  :
                                       :           United States District Court
                           Plaintiffs, :           Judge Susan J. Dlott
                                       :
                    v.                 :           Magistrate Judge Karen L. Litkovitz
                                       :
Mobile Care EMS & Transport, Inc.      :
                                       :           Second Amended Complaint
       and                             :
                                       :
LogistiCare Solutions, LLC             :
                                       :
                           Defendants. :
______________________________:


I.      INTRODUCTION

        1.     Relators Brandee White, Laura L. Cunningham, and Jeffrey M. Wisler

bring this qui tam False Claims Act on behalf of the United States against ambulance

transportation supplier Mobile Care EMS & Transport, Inc. (“Mobile Care”) and

non-emergency medical transportation broker LogistiCare Solutions, LLC

(“LogistiCare”) to recover damages and civil penalties for violations of the False Claims

Act, 31 U.S.C. § 3729–3733. These violations arise out of the submission of false or

fraudulent claims to the United States through the federally-funded Medicare Part B,

Medicaid, Medicare Advantage, and MyCare Ohio healthcare programs (collectively

referred to as “Government healthcare programs”) for ambulance transport services

supplied by and/or arranged for by these Defendants.

        2.     Government healthcare programs cover and pay for ambulance transport

of beneficiaries only when such transport is medically necessary. Government
  Case: 1:15-cv-00555-DRC Doc #: 53 Filed: 05/10/19 Page: 2 of 65 PAGEID #: 427




healthcare programs also pay for ambulance transports only if other prerequisite

coverage requirements specified by the Government are met, such as obtaining the

signature of the patient authorizing submission of the claim, obtaining a physician

certification for all nonemergency transportation, and origin and destination

requirements.

      3.     Medical necessity and compliance with prerequisite billing requirements

are material to the Government’s decision to pay for ambulance transport because the

Government will not pay for ambulance transport without demonstration that medical

necessity existed and prerequisite requirements were met.

      4.     At all relevant times the Defendants knew the Government would not pay

claims for ambulance transport unless medical necessity and compliance with

prerequisite billing requirements were met and the ambulance supplier’s documentation

demonstrates that these requirements were met.

      5.     Nevertheless, Defendants routinely presented and caused the presentation

of false claims for payment to the Government for ambulance transports that were not

medically necessary, were billed at a level of ambulance service that was not medically

necessary, for which Defendants failed ensure the patient’s signature was obtained (or to

take another specified measure), and/or for which Defendants failed ensure that a

physician’s certification authorized the transportation. In making such routine false

claims for payment, Defendants made or cause to be made false statements, such as

certifications of compliance (both expressed and implied), that the ambulance

transports actually were medically necessary and/or that all prerequisite requirements

had been met.

                                            2
  Case: 1:15-cv-00555-DRC Doc #: 53 Filed: 05/10/19 Page: 3 of 65 PAGEID #: 428




       6.    Defendant Mobile Care EMS & Transport, Inc.’s Director of Medical

Transportation Services admitted in writing to Relator Brandee White that Mobile Care

would not attempt to achieve total compliance with Government requirements for

ambulance transport, but instead would only attempt to operate with 80% to 90%

compliance with such Medicare requirements because he believed they would otherwise

go out of business.

       7.    Defendant LogistiCare Solutions, LLC has a practice of causing ambulance

transport suppliers to submit false claims for ambulance transport that lack medical

necessity.

       8.    Prior to filing their Complaint and all amended Complaints, Relators

provided the United States Attorney for the Southern District of Ohio with a Disclosure

Statement of material evidence and information in their possession related to the

allegations in the Complaint, the Amended Complaint, and this Second Amended

Complaint in accord with 31 U.S.C. § 3729(b)(2). The Disclosure Statement was

supported by material evidence establishing the existence of Defendants’ false claims.

The Disclosure Statement, as well as all supplemental Disclosure Statements, include

the work product of Relators’ attorneys, and were all submitted to the Attorney General

and to the United States Attorney as potential co-counsel in the litigation pursuant to

joint prosecution and common interest privileges. Therefore, these disclosures are

confidential and privileged.

       9.    Before filing this Second Amended Complaint, Relators consulted with

counsel for the United States regarding the Government’s position whether Relators’

Second Amended Complaint should be filed under seal (which is needed when further

                                            3
  Case: 1:15-cv-00555-DRC Doc #: 53 Filed: 05/10/19 Page: 4 of 65 PAGEID #: 429




Government investigation is necessary based on amended allegations) or on the public

record. Counsel for the United States approved the filing of the Second Amended

Complaint on the public record.

       10.    The Government has intervened as to Mobile Care EMS & Transport, Inc.,

and so the Government’s operative Complaint in Intervention is now the operative

Complaint regarding Mobile Care EMS & Transport, Inc.’s violations of 31 U.S.C. §§

3729(a)(1)(A) and (a)(1)(B). Relators hereby adopt the allegations made in the

Government’s operative Complaint as to Mobile Care EMS & Transport, Inc’s violations

of 31 U.S.C. §§ 3729(a)(1)(A) and (a)(1)(B) by reference, but retain their allegations for

additional relief under these causes of action against Mobile Care EMS & Transport, Inc.

(such as a statutory Relators’ share, attorneys fees, expenses, and costs), as well as

Relator White’s personal claims against Mobile Care EMS & Transport, Inc., alleged in

Counts Three to Five.

       11.    There has been no “public disclosure,” as that term is defined in the False

Claims Act, 31 U.S.C. § 3730(e)(4)(A), of the false claims or allegations herein.

       12.    Even if a public disclosure has occurred, each Relator is an original source

pursuant to 31 U.S.C. § 3730(e)(4)(B). Relators voluntarily disclosed to the Government

the information on which the allegations or transactions involved in this litigation are

based prior to any public disclosure. Additionally, Relators have knowledge that is

independent of any such public disclosure and materially adds to the publicly disclosed

allegations or transactions, which Relators voluntarily provided to the United States

before filing this action.



                                             4
  Case: 1:15-cv-00555-DRC Doc #: 53 Filed: 05/10/19 Page: 5 of 65 PAGEID #: 430




II.    JURISDICTION AND VENUE

       13.    This action arises under the False Claims Act, as amended, 31 U.S.C.

§§ 3729-3733. This Court has subject matter jurisdiction over this action pursuant to 28

U.S.C. §§ 1345 and 1331.

       14.    This Court has personal jurisdiction over all defendants because all of the

defendants can be found, reside, transact business, or committed acts proscribed by the

False Claims Act within the State of Ohio and the United States.

       15.    Venue is proper in this district pursuant to 31 U.S.C. § 3732(a) because at

least one defendant transacts business within this district and has committed acts

proscribed by the False Claims Act within this district. Defendant LogistiCare Solutions,

LLC transacts business in this judicial district by brokering ambulance transportation in

Southwestern Ohio in this District. On information and belief, Defendant LogistiCare

Solutions, LLC has committed acts in violation of the False Claims Act in Southwestern

Ohio in this District. Defendant Mobile Care EMS & Transport, Inc. transacts business

by submitting claims for payment to the Ohio Medicaid program (headquartered in

Columbus, Ohio) and to Aetna’s MyCare Ohio plan (located in New Albany, Ohio). In

addition, Defendant Mobile Care EMS & Transport, Inc. occasionally transacts business

within this district by transporting patients within this District to Columbus,

Springfield, and Dayton.

III.   PARTIES

       16.    Relators Brandee White, Laura L. Cunningham, and Jeffrey M. Wisler are

all current or former employees of Defendant Mobile Care EMS & Transport, Inc. and

bring this suit for themselves and on behalf of the United States, the real party in

                                             5
  Case: 1:15-cv-00555-DRC Doc #: 53 Filed: 05/10/19 Page: 6 of 65 PAGEID #: 431




interest, pursuant to the authority granted to them by 31 U.S.C. § 3730(b).

       17.    Relator Brandee White is a former Emergency Medical Technician

(“EMT”) and EMT manager. She was hired by Defendant Mobile Care EMS &

Transport, Inc. in February 2014 as the EMS Billings/Collections Coordinator. In this

role, Relator White was a manager responsible for compliance, reducing uncollected

payments, increasing profits, and other supervisory functions. Relator White reported

directly to Joseph H. (“Joe”) Wallace, who is the principal shareholder, President, CEO,

and/or manager of Defendant Mobile Care EMS & Transport, Inc.

       18.    Relator White’s compliance and training efforts throughout 2014 and 2015

were designed to improve Mobile Care EMS & Transport Inc.’s compliance with legal

requirements for proper billing. However, the improvements in compliance due to

Relator White’s efforts also reduced the number of ambulance trips made by Mobile

Care and, as a result, reduced Mobile Care’s profits.

       19.    On June 1, 2015, Relator White was demoted to the reduced role of

Collections Coordinator. As Collections Coordinator Relator White officially still

reported to Joe Wallace, but as a result of her demotion Relator White actually reported

to Eric McAllister. Mr. McAllister is the Director of Medical Transportation Services for

Defendant Mobile Care EMS & Transport Inc. and is responsible for Mobile Care Group

EMS & Transport Inc.’s profit and loss statements. In an effort to conceal the truth of

Relator White’s demotion, Joe Wallace told Relator White on approximately June 1,

2015, that Eric McAllister was and had always been her supervisor. Relator White had

never before been so informed, and had always, prior to June 1, 2015, reported directly

to Joe Wallace without ever considering Eric McAllister her supervisor.

                                             6
  Case: 1:15-cv-00555-DRC Doc #: 53 Filed: 05/10/19 Page: 7 of 65 PAGEID #: 432




      20.    Following her demotion, Relator White continued to make efforts to

improve Mobile Care EMS & Transport Inc.’s compliance with legal requirements for

proper billing, but on August 17, 2015 she was terminated by Joe Wallace.

      21.    Relator Laura L. Cunningham has more than 10 years experience in

coding and billing for ambulette and ambulance transport and has completed course

work in coding. Relator Cunningham was hired by Defendant Mobile Care EMS &

Transport Inc. in March 2014 as an ambulance biller. Relator Cunningham’s refusal to

bill for services that were not supported by Defendant Mobile Care EMS & Transport

records has resulted in her managers circumventing her and having another coder

improperly bill for these services. Relator Cunningham is presently still an employee of

Defendant Mobile Care EMS & Transport.

      22.    Relator Jeffrey M. Wisler has worked as a licensed EMT in Ohio and in

Florida for seven years. He is a nationally certified paramedic though the National

Registry of Medical Technicians. He has completed the American Heart Association’s

training in Advanced Cardiovascular Life Support, Pediatric Advanced Life Support, and

CPR, and has been certified by the Internal Trauma Life Support. Prior to his work as

an EMT, Relator Wisler worked as a hospital-based Emergency Department technician.

Relator Wisler was hired by Defendant Mobile Care EMS & Transport, Inc. in April 2013

and worked as an EMT. While on a medical leave of absence, on December 16, 2015,

Relator Wisler was informed by Defendant Mobile Care EMS & Transport, Inc.’s

employee benefits company that he would need to obtain COBRA or other insurance

because his employment had ended. Relator Wisler raised this matter the next day with

Eric McAllister, who acknowledged that Relator Wisler had been terminated.

                                            7
  Case: 1:15-cv-00555-DRC Doc #: 53 Filed: 05/10/19 Page: 8 of 65 PAGEID #: 433




         23.    Defendant Mobile Care EMS & Transport, Inc. (d/b/a “Mobile Care

Group”) is an Ohio corporation that does business in the State of Ohio. Its principal

office is at 5151 S. Main St., Sylvania, Ohio 43560. Defendant Mobile Care EMS &

Transport, Inc. (“Mobile Care”) is a participant in the Government healthcare programs.

At all times relevant to this Second Amended Complaint, Defendant Mobile Care, either

directly or through its subsidiaries and agents, provided emergency and nonemergency

transportation for beneficiaries of Government healthcare programs in Ohio.

         24.    Defendant LogistiCare Solutions, LLC is a Delaware Corporation

that does business throughout the State of Ohio. Its principal office is at 1275 Peachtree

St NE #600, Atlanta, GA 30309. LogistiCare Solutions, LLC (“LogistiCare”) contracts

with Medicare Advantage and state Medicaid plans throughout the country to manage

their non-emergency transportation. LogistiCare claims to be the largest and most

experienced broker of such transportation services in the country.

         25.    A map available on LogistiCare’s website shows that in 48 states including

Ohio, LogistiCare has contracted managed care organizations that manage Medicare

Advantage, Medicaid, and/or commercial nonemergency ambulance transportation.

https://www.logisticare.com/reservation-numbers-location-map (accessed May 10,

2019).

IV.      GOVERNMENT-FUNDED HEALTHCARE

         A.     Medicare

         26.    The Medicare Program was established by the Federal Government in 1965

to provide health insurance for the elderly and the disabled. See generally 42 U.S.C. §§

1395, et seq.

                                             8
  Case: 1:15-cv-00555-DRC Doc #: 53 Filed: 05/10/19 Page: 9 of 65 PAGEID #: 434




       27.    The Department of Health and Human Services (“HHS”) administers the

Medicare Program through the Centers for Medicare & Medicaid Services (“CMS”).

       28.    As originally established in 1965, the Medicare Program consisted of two

parts, Part A and Part B. Part A authorizes the payment of federal funds for inpatient

care including care rendered in a hospital. See generally 42 U.S.C.§§ 1395c–1395i-2.

Part B authorizes the payment of federal funds for outpatient medical and other health

services. See e.g., 42 U.S.C.§ 1395k.

       29.    As it relates to the Medicare Program, Relator’s allegations in this Second

Amended Complaint primarily involve the Defendants’ false and fraudulent claims made

under Medicare Part B for ambulance transports that were not medically necessary

and/or when prerequisite billing requirements were not met.

              1.     Medicare Part B

       30.    Medicare Part B authorizes the payment of federal funds for certain

medical and other health services (see 42 U.S.C. § 1395k(a)(2)(B)), including charges for

ambulance services. See 42 C.F.R. § 410.10(I).

       31.    Part B providers and suppliers are required to comply with Medicare’s

Manuals, as well as with all Medicare statutes and regulations, when submitting claims

seeking reimbursement for ambulance services provided to Part B beneficiaries.

       32.    Reimbursement for Medicare claims is made through CMS. CMS

contracts with private contractors in each region of the United States to pay Part B

claims from the Medicare Trust Fund under 42 U.S.C. § 1395u. These private

contractors are currently referred to as medicare administrative contractors. Id.

       33.    CMS currently administers the Medicare Part B Program in the State of

                                            9
 Case: 1:15-cv-00555-DRC Doc #: 53 Filed: 05/10/19 Page: 10 of 65 PAGEID #: 435




Ohio through CGS Administrators, LLC (“CGS”).

       34.    As the Medicare administrative contractor for the Medicare Part B

insurance program in Ohio, CGS receives requests for payment from Part B suppliers

and providers for medical services furnished to Medicare beneficiaries, determines the

payment amounts due, and makes the payments to the providers or suppliers. See 42

U.S.C. § 1395kk-1(a)(4).

       35.    To bill the Medicare program for services provided to Medicare

beneficiaries, ambulance suppliers (like Mobile Care and other ambulance suppliers for

whom LogistiCare brokers ambulance transports) must meet and maintain certain

enrollment requirements. 42 C.F.R. § 424.500.

       36.    One of these enrollment requirements is that the ambulance suppliers

Care must truthfully complete and submit an enrollment application, which is

Medicare’s standard Supplier Agreement. 42 C.F.R. §§ 424.510(a), (d)(2)(i).

       37.    The Supplier Agreement must be signed “by an individual who has the

authority to bind the provider or supplier legally and financially.” “The signature attests

that the information submitted is accurate and that the provider or supplier is aware of,

and abides by, all applicable statutes, regulations, and program instructions.” 42 C.F.R.

§ 424.510(d)(3). The Supplier Agreement requires its signatories to certify as follows:

              I agree to abide by the Medicare laws, regulations, and
              program instructions that apply to this supplier. The
              Medicare laws, regulations, and program instructions are
              available through the Medicare contractor. I understand that
              payment of a claim by Medicare is conditioned upon the
              claim and the underlying transaction complying with such
              laws, regulations, and program instructions. . . . and on the
              supplier's compliance with all applicable conditions of
              participation in Medicare.

                                            10
    Case: 1:15-cv-00555-DRC Doc #: 53 Filed: 05/10/19 Page: 11 of 65 PAGEID #: 436




See Medicare Enrollment Application, Form CMS-855B.

        38.   Furthermore, to enroll and maintain active enrollment status in the

Medicare program, ambulance suppliers must comply with applicable Medicare

regulations. 42 C.F.R. § 424.516(a)(1).

        39.   Thus, Mobile Care, and the other ambulance suppliers for whom

LogistiCare brokers ambulance transports, have all agreed to abide by and follow all

Medicare laws, regulations, and program instructions applicable to it as a supplier of

ambulance services, and such agreement was a material condition of payment of its

claims to the Medicare program.

        40.   To obtain payment for services covered by Medicare, ambulance suppliers

are required to submit claim forms which they must sign. 42 C.F.R. § 424.30; 42 C.F.R.

§ 424.33.

        41.   Independent ambulance suppliers bill for ambulance services rendered to

Medicare beneficiaries using the Claim Form CMS-1500 (or its electronic equivalent, the

ASC X12 837 professional claim transaction).1 See Centers for Medicare and Medicaid

Services, Medicare Claims Processing Manual, CMS Pub. 100-04, Chap. 15-Ambulance,

Sec. 30 (Rev. 3076, Sept. 24, 2014).

        42.    Ambulance suppliers submit a claims for payment for transport off



1
 Available at https://www.cms.gov/Regulations-and-Guidance/Guidance/
Manuals/Internet-Only-Manuals-IOMs-Items/CMS018912.html?DLPage=1&DLEntries
=10&DLSort=0&DLSortDir=ascending. This chapter of the Medicare Claims Processing
Manual defines independent ambulance providers as “suppliers.” See Sec. 10.3 (Rev.
3076, Sept. 24, 2014). Since various Government Healthcare Programs use either the
term “provider” or “supplier” to refer to entities that provide ambulance transportation
services, both terms are interchangeably throughout this Second Amended Complaint.

                                            11
 Case: 1:15-cv-00555-DRC Doc #: 53 Filed: 05/10/19 Page: 12 of 65 PAGEID #: 437




Government healthcare program beneficiaries to the applicable Government healthcare

program, on Claim Form CMS-1500 (or its electronic equivalent).

       43.    As a condition of receiving payment of Government funds for ambulance

transport, the ambulance suppliers must furnish certain information on the Claim Form

CMS-1500 itself (or its electronic equivalent), including the identity of the patient, the

supplier/provider number, the procedure code number, and a brief narrative explaining

the diagnosis.

       44.    Claim Form CMS-1500 expressly states that the signature of the

submitting person or entity is a certification that all of the information on the Claim

Form CMS-1500 is true, accurate and complete.

       45.    Claim Form CMS-1500 expressly states that the signature of the

submitting person or entity is a certification by the person or entity submitting the claim

that the claim complies with all applicable Medicare laws, regulations, and program

instructions for payment.

       46.    Claim Form CMS-1500 expressly states that the signature of the

submitting person or entity is a certification by the person or entity submitting the claim

that the services on the form were medically necessary.

       47.    By submitting Claim Form CMS-1500 for payment for ambulance

transport, the ambulance suppliers made an express certification of compliance as to the

accuracy of the information on the form, an express certification that all applicable

Medicare and Medicaid laws and regulations had been followed, and an express

certification that ambulance transport was medical necessity.

       48.    The express certifications of compliance on Claim Forms CMS-1500

                                             12
 Case: 1:15-cv-00555-DRC Doc #: 53 Filed: 05/10/19 Page: 13 of 65 PAGEID #: 438




submitted by the ambulance suppliers for payment for ambulance transport influenced

the Government’s decision to pay the ambulance suppliers for such services.

             2.     Medicare Advantage

      49.    Medicare Advantage (also referred to as Medicare Part C) is another part

of the Medicare Program and is funded with Government money. Medicare Advantage

plans are Medicare health plans offered by private insurance companies that contract

with Medicare to provide beneficiaries with their Part A and Part B benefits.

      50.    Medicare Advantage plans provide coverage for ambulance services. See

Medicare Benefit Policy Manual, CMS Pub. 100-02, Chap. 10-Ambulance Services, Sec.

20.1.1 (Rev. 1696, March 6, 2009).

      51.    Reimbursement conditions like those applicable to claims for ambulance

services submitted under Medicare Part B similarly apply to claims for ambulance

services submitted under Medicare Advantage plans.

      52.    Ambulance suppliers submit claims for payment for Medicare

beneficiaries with Medicare Advantage to the Medicare Advantage plan. The plan then

pays the claim with Government money.

      B.     Medicaid

      53.    The Medicaid program was established in 1965 pursuant to 42 U.S.C. §§

1396, et seq. Medicaid is a joint federal and state program that provides healthcare

benefits for certain groups, primarily the poor and disabled. Medicaid is jointly financed

by the Federal Government and by the various state governments.

      54.    Pursuant to the Medicaid program, the Federal Government provides

funds to the states to provide medical assistance to individuals, including children and

                                            13
 Case: 1:15-cv-00555-DRC Doc #: 53 Filed: 05/10/19 Page: 14 of 65 PAGEID #: 439




aged, blind, or disabled individuals, whose income and resources are insufficient to meet

the costs of necessary medical services. 42 U.S.C. § 1396-1. Funds for Medicaid are

appropriated from the Treasury and are provided to the States. 42 U.S.C. §§ 1396-1,

1396b.

         55.   Though funded primarily by the Federal Government, Medicaid programs

are administered by the individual states. See 42 U.S.C. § 1396a.

         56.   Each state establishes its own Medicaid program and determines the

amount, duration, and scope of services covered within federal guidelines. States must

cover certain mandatory benefits and may choose to provide other optional benefits.

         57.   The Ohio Medicaid program was administered by the Ohio Department of

Job & Family Services (“ODJFS”) until July of 2013. Effective in July of 2013, the Ohio

Department of Medicaid began administering Ohio’s Medicaid program.

         58.   The headquarters of the Ohio Department of Medicaid is located at 50 W

Town St #400, Columbus, OH 43215.

         59.   Every provider, including providers of ambulance transportation, who

seeks payment from the federally-funded Ohio Medicaid Program is required to sign a

Provider Agreement. See Ohio Administrative Code 5160-1-17(A)(4).

         60.   As part of that standard Provider Agreement, all providers agree, inter

alia, to comply with federal statutes and rules and with the Ohio Administrative Code.

The provider also explicitly certifies by signing the Provider Agreement that the provider

will “render medical services as medically necessary for the patient and only in the

amount required by the patient. . . .” Ohio Administrative Code 5160-1-17.2(A).

         61.   In addition, all providers of ambulance services must be certified under

                                            14
 Case: 1:15-cv-00555-DRC Doc #: 53 Filed: 05/10/19 Page: 15 of 65 PAGEID #: 440




and participating in Medicare pursuant to Ohio Medicaid requirements. Ohio

Administrative Code 5160-15-02(B)(1). Accordingly, in addition to signing the Ohio

Medicaid Provider Agreement, all providers of ambulance services under Ohio Medicaid

had to execute the standard Medicare Supplier Agreement in which they agree to abide

by all Medicare laws, regulations, and program instructions, and expressly acknowledge

that the payment of claims by Medicare is conditioned upon the claim and the

underlying transaction complying with those laws, regulations, and program

instructions and the provider’s compliance with all applicable conditions of participation

in Medicare. See Form CMS-855B.

      62.    Ohio’s Medicaid program covers the ambulance services provided by

Defendants. See Ohio Administrative Code 5160-15-03(A).

      63.    In submitting claims for payment, Medicaid providers acknowledge that

payment of their claims will be from federal and state funds. See 42 C.F.R. § 455.18.

      64.    The representations made by ambulance providers and suppliers in

agreements and in claim forms influence the State of Ohio’s decision to pay Medicaid

funds for the claims submitted.

      C.     MyCare Ohio

      65.    In addition to traditional Medicaid, the Ohio Department of Medicaid also

administers the MyCare Ohio program.

      66.    The MyCare Ohio program is an Integrated Care Delivery System Plan in

Ohio that coordinates the healthcare benefits provided to those “dual eligible”

beneficiaries who are eligible to receive Medicare Parts A, B, and D and full Medicaid

benefits, and who live in one of the demonstration regions. As such, the MyCare Ohio

                                           15
 Case: 1:15-cv-00555-DRC Doc #: 53 Filed: 05/10/19 Page: 16 of 65 PAGEID #: 441




program and payments for program beneficiaries are jointly funded with federal funds

and state funds.

       67.    The demonstration regions include the following Ohio counties: Fulton,

Delaware, Butler, Lucas, Franklin, Clermont, Ottawa, Madison, Clinton, Wood,

Pickaway, Hamilton, Union, and Warren.

       68.    The Ohio Department of Medicaid has entered into agreements with

private-entity managed care plans to manage the MyCare Ohio Program.

       69.    MyCare Ohio requires that providers follow all Medicare and Medicaid

guidelines for reimbursement, including those applicable to claims for ambulance

services.

       70.    Ambulance suppliers submit claims for payment for ambulance transport

of Medicare beneficiaries enrolled in MyCare Ohio plans for which LogistiCare brokers

transport by sending their claims to LogistiCare. LogistiCare then pays the claim with

Government money supplied to it by the MyCare Ohio plan.

V.     MEDICARE CONDITIONS OF PAYMENT FOR AMBULANCE
       TRANSPORT

       71.    Beginning in approximately December 2009, Mobile Care became a

participant in the Government healthcare programs, and began submitting claims

seeking reimbursement for ambulance services provided to patients from these

programs.

       72.    Medicare Part B (and thus also Medicare Advantage) will pay for

ambulance services provided to its beneficiaries only if:

       a.     Actual transportation of the beneficiary occurs;


                                            16
 Case: 1:15-cv-00555-DRC Doc #: 53 Filed: 05/10/19 Page: 17 of 65 PAGEID #: 442




       b.     The beneficiary is transported to an appropriate destination;

       c.     The transportation by ambulance is medically necessary, i.e., the
              beneficiary’s medical condition is such that other forms of transportation
              are medically contraindicated;

       d.     All applicable vehicle, staffing, billing, and reporting requirements are
              met; and

       e.     The transportation is not part of a Part A service.

42 C.F.R. § 410.40(a); Medicare Claims Processing Manual, CMS Pub. 100-04, Chap. 15-

Ambulance, Sec. 10.2 (Rev. 1696, Mar. 6, 2009).

       A.     Medical Necessity Is Required to Bill Medicare for Ambulance
              Transportation and for the Level of Service Provided

       73.    Medicare only pays for those services furnished to beneficiaries which are

“reasonable and necessary for the diagnosis or treatment of illness or injury . . . .” 42

U.S.C. § 1395y(a)(1)(A).

       74.    Likewise, a condition of payment of Medicare is that services provided are

or were medically required. 42 U.S.C. 1395n(a)(2)(B).

       75.    Ambulance transport is only covered “where the use of other methods of

transportation is contraindicated by the individual’s condition, but, . . . only to the

extent provided in regulations.” 42 U.S.C. § 1395x(s)(7).

       76.    For ambulance transport to be considered medically necessary, the

Medicare “beneficiary’s condition must require both the ambulance transportation itself

and the level of service provided . . . .” 42 C.F.R. § 410.40(d)(1) (emphasis added).

              1.     Medical Necessity for Ambulance Transportation

       77.    The Medicare Benefit Policy Manual further specifies that the medical

necessity required to bill Medicare for ambulance transport is established as follows:

                                             17
 Case: 1:15-cv-00555-DRC Doc #: 53 Filed: 05/10/19 Page: 18 of 65 PAGEID #: 443




       Medical necessity is established when the patient’s condition is such that
       use of any other method of transportation is contraindicated. In any case
       in which some means of transportation other than an ambulance could be
       used without endangering the individual’s health, whether or not such
       transportation is actually available, no payment may be made for
       ambulance services.

Medicare Benefit Policy Manual, CMS Pub. 100-02, Chap. 10-Ambulance Services, Sec.

10.2.1 (Rev. 1, Oct. 1, 2003).

       78.    The medical necessity requirement has long been treated by the

Government as a material condition of coverage and payment of claims for ambulance

transport service. The Government requires that claims be denied and not paid when

there is no medical necessity for the ambulance transport. E.g. Department of Health

and Human Services, Office of Inspector General, Ambulance Services for Medicare

End-Stage Renal Disease Beneficiaries: Medical Necessity, 1 (Aug. 1994); Department of

Health and Human Services, Office of Inspector General, Medicare Payments for

Ambulance Transports, 1-2, 10-11 (Jan. 2006); Department of Health and Human

Services, Office of Inspector General, Inappropriate Payments and Questionable Billing

for Medicare Part B Ambulance Transports, 1 (Sept. 2015).

       79.    Ambulance suppliers must always keep appropriate documentation on file

to demonstrate medical necessity, and “[t]he presence of a signed physician certification

statement does not alone demonstrate that the ambulance transport was medically

necessary.” Rather, “[a]ll other program criteria must be met in order for payment to be

made.” 42 C.F.R. §§ 410.40(d)(2)(ii), 410.40(d)(3)(v); accord Medicare Benefit Policy

Manual, CMS Pub. 100-02, Chap. 10-Ambulance Services, Secs. 10.2.1 (Rev. 1, Oct. 1,

2003) & 10.2.4.


                                           18
 Case: 1:15-cv-00555-DRC Doc #: 53 Filed: 05/10/19 Page: 19 of 65 PAGEID #: 444




       80.    In addition, to meet the medical necessity requirement, “the reason for the

ambulance transport must be medically necessary. That is, the transport must be to

obtain a Medicare covered service, or to return from such a service.” Medicare Benefit

Policy Manual, CMS Pub. 100-02, Chap. 10-Ambulance Services, Sec. 10.2.1 (Rev. 1, Oct.

1, 2003).

              2.     Medical Necessity for Nonemergency Transportation

       81.    Nonemergency ambulance transport is considered medically necessary

only if either: “the beneficiary is bed-confined, and it is documented that the

beneficiary’s condition is such that other methods of transportation are contraindicated;

or, if his or her medical condition, regardless of bed confinement, is such that

transportation by ambulance is medically required.” 42 C.F.R. § 410.40(d)(1) (emphasis

added).

       82.    A Medicare beneficiary is “bed confined” if the beneficiary “is unable to get

up from bed without assistance,” “is unable to ambulate,” and “is unable to sit in a

chair or wheelchair.” 42 C.F.R. § 410.40(d)(1)(i)-(iii) (emphasis added). As

explained in the Medicare Benefit Policy Manual: “The term ‘bed confined’ is not

synonymous with ‘bed rest’ or ‘non-ambulatory’. Bed-confinement, by itself, is neither

sufficient nor is it necessary to determine the coverage for Medicare ambulance

benefits.” Medicare Benefit Policy Manual, CMS Pub. 100-02, Chap. 10-Ambulance

Services, Sec. 10.2.3 (Rev. 1, Oct. 1, 2003).

       83.    Medicare’s requirement that ambulance transportation be medically

necessary is a material condition of payment of a claim for ambulance transport known

to ambulance suppliers and to LogistiCare. Medicare will not pay for or will deny a

                                                19
 Case: 1:15-cv-00555-DRC Doc #: 53 Filed: 05/10/19 Page: 20 of 65 PAGEID #: 445




claim for which the nonemergency transportation was not medically necessary.

Department of Health and Human Services, Office of Inspector General, Medicare

Payments for Ambulance Transports, 1-2, 6 (Jan. 2006).

       B.     Physician Certification Billing Requirement For Nonemergency
              Ambulance Transportation.

       84.    In addition to obligations of ambulance suppliers to ascertain that

beneficiaries meet Medicare’s medical necessity and other requirements described

above, Medicare only covers repetitive nonemergency ambulance transportation “if the

ambulance provider or supplier, before furnishing the service to the beneficiary, obtains

a written order from the beneficiary’s attending physician [dated no earlier than 60 days

before the date the service is furnished] certifying that the medical necessity

requirements of paragraph (d)(1) of [42 C.F.R. § 410.40] are met.” 42 C.F.R.

§ 410.40(d)(2)(i) (emphasis added).

       85.    Medicare only covers unscheduled ambulance services or services

scheduled on a non-repetitive basis when the ambulance supplier obtains a written

order from the beneficiary’s attending physician (or certain other enumerated providers)

within 48 hours after the transport, certifying that the medical necessity requirements

are met. However, if the ambulance provider is unable to obtain the required

certification within 21 calendar days following the date of the service, the provider may

still submit the claim if it has documented its attempt to obtain the certification. 42

C.F.R. § 410.40(d)(3).

       86.    A Physician Certification Statement is required before Medicare will pay a

claim for nonemergency ambulance transportation. 77 Federal Register 44722, 44800


                                             20
 Case: 1:15-cv-00555-DRC Doc #: 53 Filed: 05/10/19 Page: 21 of 65 PAGEID #: 446




(July 30, 2012).

       C.       Patient Signature Requirement

       87.      Unless the patient has died, another Medicare Condition of Payment is

that the patient must either sign the claim to Medicare or must sign a form authorizing

submission of the claim for payment to Medicare for the provided services. 42 C.F.R. §

424.36(a).

       88.      If the patient is physically or mentally incapable of signing, one of the

following may sign to authorize the claim: the patient’s legal guardian; someone who

receives Government benefits on the patient’s behalf; a relative who arranges the

patient’s medical treatment or who otherwise has responsibility for the patient’s affairs;

or a representative of an agency or institution that did not furnish the services for which

payment is claimed but furnished other care, services, or assistance to the beneficiary.

42 C.F.R. § 424.36(a) and (b).

       89.      If reasonable efforts to locate and obtain the signature of one the persons

listed in the preceding paragraph were unsuccessful, a representative of the ambulance

provider claiming payment for services it has furnished may sign the claim. 42 C.F.R. §

424.36(b)(5).

       90.      In addition, when a patient is physically or mentally incapable of signing

for an ambulance transport services, an ambulance provider or supplier may sign when

the prerequisite regulatory conditions and documentation requirements are satisfied.

42 C.F.R. § 424.36(b)(6).

       91.      Satisfaction of the patient signature requirement is a basic requirement for

submission of a claim to the Medicare program. 42 C.F.R. § 424.32(a)(3). The signature

                                               21
 Case: 1:15-cv-00555-DRC Doc #: 53 Filed: 05/10/19 Page: 22 of 65 PAGEID #: 447




authorizes payment of the medical benefits to the ambulance provider. Medicare Claims

Processing Manual, CMS Pub. 100-04, Chap. 26, Completing and Processing Form

CMS-1500 Data Set, Sec. 10.3 (Rev. 3083, October 2, 2014). In fact, when beneficiaries

or their representatives refuse to sign, then the ambulance provider cannot bill

Medicare, but may bill the beneficiary instead. Id., Chap. 1, General Billing

Requirements, 50.1.5 (Rev. 1, October 1, 2003).

       D.     Level of Medically Necessary Services

       92.    Payment under the fee schedule is “made according to the level of

medically necessary services actually furnished. That is, payment is based on the level of

service furnished (provided they were medically necessary), not simply on the vehicle

used.” Medicare Benefit Policy Manual, CMS Pub. 100-02, Chap. 10-Ambulance

Services, Sec. 10.2.2 (Rev. 103, Feb. 20, 2009).

       93.    Medicare covers different levels of ambulance service based on the

response time and level of care provided. These service levels include Basic Life Support

(emergency and nonemergency) (“BLS”), Advanced Life Support Level 1 (emergency and

nonemergency) (“ALS1"), and Advanced Life Support Level 2 (“ALS2"). Different

service levels are reimbursed at different rates based on a national fee schedule. 42

C.F.R. §§ 414.601–617.

       94.    The Medicare Benefit Policy Manual, a manual published by CMS which

sets forth rules and regulations for Medicare reimbursement, gives ambulance suppliers

detailed information about the billing requirements for these different ambulance

service levels. Medicare Benefit Policy Manual, CMS Pub. 100-02, Chap. 10-Ambulance

Services, Sec. 30.1.1 (Rev. 130, July 29, 2010).

                                             22
 Case: 1:15-cv-00555-DRC Doc #: 53 Filed: 05/10/19 Page: 23 of 65 PAGEID #: 448




       95.    Section 10.2.2 of the Medicare Benefit Policy Manual informs ambulance

suppliers that the Government only pays for the level of medically necessary services

actually provided:

       Reasonableness of the Ambulance Trip . . . payment is made according to
       the level of medically necessary services actually furnished. That is,
       payment is based on the level of services furnished (provided they were
       medically necessary), not simply on the vehicle used. Even if a local
       government requires an ALS response for all calls, payment…is made only
       for the level of service furnished, and then only when the service is
       medically necessary.

       96.    In short, when another means of transportation could be used without

endangering the individual’s health—whether or not such other transportation is

actually available to the individual—Medicare will not reimburse transport by

ambulance.

       97.    Medicare Part B pays the lower of the actual charge or the fee schedule

amount. 42 C.F.R. § 414.610(a). Generally, the fee schedule amount is computed by

multiplying the Conversion Factor (dollar amount specified by Medicare) by the Relative

Value Unit for the Service. 42 C.F.R. §§ 414.605, 414.610(c). The product of this

amount is then adjusted by a Geographical Adjustment Factor and may be adjusted

again if the service originated in an urban or rural area. Id. The provider also receives

payment for loaded mileage charges (from pickup of patient to arrival at the patient's

destination). Id., Medicare Claims Processing Manual, CMS Pub. 100-04, Chap.

15-Ambulance, Sec. 20.2 (Rev. 1696, Mar. 6, 2009).

       98.    The Relative Value Units depends on the service level provided. These

units are as follows:



                                            23
 Case: 1:15-cv-00555-DRC Doc #: 53 Filed: 05/10/19 Page: 24 of 65 PAGEID #: 449




                      Service Level                   Relative Value Unit
                            BLS                                1.00
                     BLS - Emergency                           1.60
                            ALS1                               1.20
                     ALS1 - Emergency                          1.90
                           ALS2                                2.75
                            SCT                                3.25
                             PI                                 1.75

42 C.F.R. §§ 414.605, 414.610(c)(1)(iii). The higher the Relative Value Unit, the more

Medicare pays for the service.

       99.       When medically necessary supplies and services are provided and all other

requirements are satisfied, claims may be submitted to Medicare at the following levels

of service:

              a. Basic Life Support (BLS) (emergency and nonemergency). Ambulance

                 services are provided.

              b. Advanced life support, level (ALS1) (emergency and nonemergency).

                 Either a qualifying ALS assessment is performed by an ALS personnel

                 (which is an EMT-Intermediate or EMT-Paramedic under state and local

                 law) as part of an emergency response or at least one ALS intervention

                 occurs.

              c. Advance life support, level 2 (ALS2). At least three medications by

                 intravenous push/bolus occurred, or continuous infusion (excluding

                 certain identified solutions); and at least one of the following ALS

                 procedures occurred:

                                               24
 Case: 1:15-cv-00555-DRC Doc #: 53 Filed: 05/10/19 Page: 25 of 65 PAGEID #: 450




                   i.       Manual defibrillation/cardioversion;

                   ii.      Endotracheal intubation;

                   iii.     Central venous line;

                   iv.      Cardiac pacing;

                   v.       Chest decompression;

                   vi.      Surgical airway;

                   vii.     Intraosseous line.

          d. Paramedic ALS Intercept (PI). (EMT-Paramedic services provided by an

              entity that does not furnish the ground ambulance transportation in

              certain rural areas when specified conditions are met).

          e. Specialty Care Transport (SCT) (Interfacility transportation of a critically

              injured or ill beneficiary by a ground ambulance vehicle, including

              medically necessary supplies and services, at a level of service beyond the

              scope of the EMT-Paramedic. SCT is necessary when a beneficiary's

              condition requires ongoing care that must be furnished by one or more

              health professionals in an appropriate specialty area, for example, nursing,

              emergency medicine, respiratory care, cardiovascular care, or a paramedic

              with additional training).

42 C.F.R. §§ 414.605, 410.40(b).

       100.   To qualify as an emergency service, the ambulance must respond

immediately at the BLS or ALS1 level of service to a 911 call or the equivalent in an area

without a 911 call system. An immediate response is one in which the ambulance

supplier begins as quickly as possible to take the steps necessary to respond to the call.

                                              25
 Case: 1:15-cv-00555-DRC Doc #: 53 Filed: 05/10/19 Page: 26 of 65 PAGEID #: 451




42 C.F.R. § 414.605. Regardless of how the call is made, “the call is of an emergent

nature when, based on the information available to the dispatcher at the time of the call,

it is reasonable for the dispatcher to issue an emergency dispatch in light of accepted,

standard dispatch protocol.” Medicare Benefit Policy Manual, CMS Pub. 100-02, Chap.

10-Ambulance Services, Sec. 30.1.1 (Rev. 130, January 1, 2011). If an emergent dispatch

was inconsistent with the standard of protocol or no protocol was used, the beneficiary's

condition (for example, symptoms) at the scene determines the appropriate level of

payment. Id.

       101.    When a determination to respond emergently with an ALS ambulance is

consistent with the standard dispatch protocol of the local 911 or an equivalent service

dispatch protocol, then it is appropriate to bill at an ALS level of service when an ALS

assessment is performed by an ALS crew as part of the emergency response. Id. But if

the ALS emergent dispatch was inconsistent with the standard of protocol, or no

protocol was used, the beneficiary's condition (for example, symptoms) at the scene

determines the appropriate level of payment. Id. Of course, if the ambulance crew

arrives at the scene and determines that regardless of the dispatch, the patient lacks

medical necessity for ambulance transport, then Medicare will not cover the transport,

no matter what type of services were provided.

       102.    The ambulance supplier’s correct identification of the level of medically

necessary ambulance service actually supplied on the claims form is material to

Medicare’s decision to pay a certain amount for the claim because, as Medicare states,

“Since there are marked differences in resources necessary to furnish the various levels

of ground ambulance services, different levels of payment are appropriate for the

                                             26
 Case: 1:15-cv-00555-DRC Doc #: 53 Filed: 05/10/19 Page: 27 of 65 PAGEID #: 452




various levels of service.” Ambulance Fee Schedule Public Use Files, available at

https://www.cms.gov/Medicare/Medicare-Fee-for- Service-Payment/

AmbulanceFeeSchedule/afspuf.html (accessed April 22, 2019).

       E.     Origin and Destination Requirements

       103.   Medicare only covers ambulance transports if the destination is a hospital,

a critical access hospital (“CAH”), a skilled nursing facility (“SNF”), a beneficiary’s

home, or a dialysis facility for an end stage renal disease (“ESRD”) patient who requires

dialysis. Medicare Benefit Policy Manual, CMS Pub. 100-02, Chap. 10-Ambulance

Services, Sec. 10.3 (Rev. 115, Nov. 13, 2009). Medicare ambulance coverage is further

limited to the following specific origins and destinations:

       (1) From any point of origin to the nearest hospital, CAH, or SNF that is
       capable of furnishing the required level and type of care for the
       beneficiary’s illness or injury. The hospital or CAH must have available the
       type of physician or physician specialist needed to treat the beneficiary’s
       condition.

       (2) From a hospital, CAH, or SNF to the beneficiary’s home.

       (3) From a SNF to the nearest supplier of medically necessary services not
       available at the SNF where the beneficiary is a resident, including the
       return trip.

       (4) For a beneficiary who is receiving renal dialysis for treatment of ESRD,
       from the beneficiary’s home to the nearest facility that furnishes renal
       dialysis, including the return trip.

42 C.F.R. § 410.40(e).

       104.   As a general rule, ambulance service to a physician’s office is not covered

by Medicare. Ambulance service to a physician’s office is only covered if the ambulance

transport is “enroute to a Medicare covered destination” and “[d]uring the transport, the

ambulance stops at a physician’s office because of the patient’s dire need for professional

                                             27
 Case: 1:15-cv-00555-DRC Doc #: 53 Filed: 05/10/19 Page: 28 of 65 PAGEID #: 453




attention, and immediately thereafter, the ambulance continues to the covered

destination.” Medicare Benefit Policy Manual, CMS Pub. 100-02, Chap. 10-Ambulance

Services, Sec. 10.3.8 (Rev. 1, Oct. 1, 2003).

       105.   Like all other coverage criteria, if the origin and destination requirements

are not satisfied, the ambulance supplier will not be paid. Medicare Benefit Policy

Manual, CMS Pub. 100-02, Chap. 10-Ambulance Services, Sec. 10.2.4; Medicare Claims

Processing Manual, CMS Pub. 100-04, Chap. 15-Ambulance, Sec. 20.5 (Rev. 1696, Mar.

6, 2009).

VI.    MEDICAID CONDITIONS OF PAYMENT FOR TRANSPORT OF
       PATIENTS

       106.   Medicaid will reimburse ambulance providers and suppliers for ambulance

services provided to Medicaid beneficiaries who are eligible for services at the time of

transport. Ohio Administrative Code 5160-15-01(A)(17)-(18), 15-03(A), 15-03(E)(15).

       107.   If the patient is a beneficiary of both the Medicare and Medicaid programs,

then Medicare will be the primary payor and Medicaid will only reimburse co-insurance

and deductible amounts. Ohio Administrative Code 5160-15-03(A)(2)(j).

       108.   Medicaid only covers medically necessary services. Ohio Administrative

Code 5160-15-03(A)(2)(a).

       109.   For nonemergency transport, ambulance services are medically necessary

when, based on the patient’s condition at the time of transport, one of the following

descriptions is satisfied:

       (a)    An individual is nonambulatory and unable to use an ambulette
              because the individual is unable to get up from bed without
              assistance; the patient is unable to sit in a chair or wheelchair; and
              can only be moved only by a stretcher and/or needs to be

                                                28
 Case: 1:15-cv-00555-DRC Doc #: 53 Filed: 05/10/19 Page: 29 of 65 PAGEID #: 454




             restrained; or

      (b)    An individual is not in a life-threatening situation, but requires
             continuous medical supervision or treatment during the transport;
             or

      (c)    An individual. . . requires oxygen administration during the
             transport, and the patient is unable to self-administer or self-
             regulate the oxygen or the patient requiring oxygen administration
             has been discharged from a hospital to a nursing facility.

Ohio Administrative Code 5160-15-03(A)(2)(a)(i), (A)(2)(a)(iii)(a)–(c).

      110.   For purposes of this rule, a person is “nonambulatory” if they have

“permanently or temporarily disabling conditions which preclude transportation in

motor vehicle(s) or motor carriers as defined in section 4919.75 of the Revised Code that

are not modified or created for transporting a person with a disabling condition. The

permanently or temporarily disabling conditions must require transport by air

ambulance, ambulance or ambulette (for example, patients requiring stretcher

transportation or wheelchair-bound individuals) in accordance with this rule.” Ohio

Administrative Code 5160-15-01(A)(20).

      111.   Unless one of the above criteria is met, nonemergency transportation of

patients who are ambulatory at the time of transport are not covered by Ohio Medicaid.

Ohio Administrative Code 5160-15-03(E)(8).

      112.   Ohio Medicaid only covers ambulance transport if the transport is either to

a “Medicaid covered service” or from a “Medicaid covered service,” as that term is

defined at Ohio Administrative Code 5160-15-01(A)(17). Ohio Administrative Code

5160-15-03(A)(2)(c) (referencing Ohio Administrative Code 5101:3, which was

renumbered 5160-15-01, eff. Oct. 1, 2013).


                                             29
 Case: 1:15-cv-00555-DRC Doc #: 53 Filed: 05/10/19 Page: 30 of 65 PAGEID #: 455




       113.   Ohio Medicaid only covers ambulance services if the service is provided

from a Medicaid covered point of transport, unless prior authorization is obtained. Ohio

Administrative Code 5160-15-03(A)(2)(d), 15-03(D).

       114.   Furthermore, an ambulance provider can bill Ohio Medicaid for

ambulance transportation only if Medicaid’s documentation requirements are satisfied.

Ohio Administrative Code 5160-15-02(E). Among other requirements, “ambulance and

ambulette services must maintain records which fully describe the extent of services

provided,” and specified documentation must be obtained and maintained by the

ambulance provider’s billing department before Ohio Medicaid is billed. Ohio

Administrative Code 5160-15-02(E)(1). In addition, Ohio Medicaid will not pay for

nonemergency ambulance transport unless, before the claim is filed, a medical

practitioner completes a “Practitioner Certification Form” certifying that the ambulance

service is medically necessary (with some enumerated exceptions). Ohio Administrative

Code 5160-15-02(E)(4).

VII.   MOBILE CARE’S SCHEME TO PRESENT AND CAUSE THE
       PRESENTATION OF FALSE CLAIMS TO GOVERNMENT
       HEALTHCARE PROGRAMS

       115.   Beginning in approximately December 2009 and continuing to the

present, Mobile Care knowingly submitted or caused the submission of false or

fraudulent claims to Government healthcare programs, and made or caused to be made

false records and statements to get claims for ambulance services to Government

healthcare programs paid.

       116.   Mobile Care’s scheme involved billing Government healthcare programs

for ambulance transport when no medical necessity was present and/or documented.

                                           30
 Case: 1:15-cv-00555-DRC Doc #: 53 Filed: 05/10/19 Page: 31 of 65 PAGEID #: 456




       117.   After Relator White began training employees concerning the applicable

legal requirements, Mobile Care began pressuring its employees at all levels either to

create false documentation to support false claims, or to submit false claims

unsupported by any documentation—all with the end result of billing the Government

for expensive ambulance transportation that was medically unnecessary, that was up-

coded to a higher charge for no medically necessary reason, or that failed to satisfy other

Government billing requirements.

       A.     Relator Brandee White’s Efforts to Stop Mobile Care’s Scheme
              Were Unsuccessful

       118.   When Relator White was hired in February 2014, Mobile Care’s billers told

her that they did not have a copy of the applicable Medicare ambulance regulations.

       119.   At the time of her hiring, Relator White discovered that Mobile Care’s

Patient Care Reports for nonemergency transportation routinely lacked details

regarding the patient and routinely lacked any information demonstrating that the

patients had the medical necessity required to bill Government healthcare programs for

ambulance transportation.

       120.   For example, Patient Care Reports for nonemergency transportation of

patients to dialysis clinics typically only stated that the patient was picked up at their

facility, was put on a stretcher, was taken to the dialysis facility, and was transferred to

the dialysis nurse. This description does not demonstrate medical necessity for

ambulance transport.

       121.   As the Mobile Care employee responsible for ensuring compliance with the

law and for compliance training, Relator Brandee White made numerous efforts to train


                                              31
 Case: 1:15-cv-00555-DRC Doc #: 53 Filed: 05/10/19 Page: 32 of 65 PAGEID #: 457




Mobile Care’s officers, employees, and managers in proper ambulance documentation

and billing procedures, including medical necessity requirements, patient signature

requirements, and physician certification requirements.

       122.   However, Mobile Care’s other employees and managers continued with

Mobile Care’s schemes to bill improperly Government healthcare programs for

ambulance services that were not medically necessary or that otherwise did not meet

requirements for billing Government healthcare programs for ambulance services.

       123.   Mobile Care demonstrated that though they knew what the law required,

they nevertheless intended to continue to submit false claims for ambulance services

that lacked medical necessity or that otherwise did not meet the requirements for billing

Government healthcare programs for ambulance services.

       124.   After Relator White began training Mobile Care’s paramedics, EMTs,

billers, and other employees concerning the requirement for medical necessity and other

billing requirements of Government healthcare programs, Mobile Care began to lose

money due to a reduction in its billings. In particular, after some of Mobile Care’s

dialysis patients were switched from ambulance transportation to ambulette van

transportation, Mobile Care received reduced income as a result of legal compliance

with Government healthcare program billing requirements.

       125.   Mobile Care fully understood that legal compliance would lead to reduced

income. By email to Relator White dated April 29, 2015, Eric McAllister, Mobile Care’s

Director of Medical Transportation Services, informed Relator White that Mobile Care

would not be 100% compliant with Medicare’s requirements for ambulance billing,

stating:

                                            32
 Case: 1:15-cv-00555-DRC Doc #: 53 Filed: 05/10/19 Page: 33 of 65 PAGEID #: 458



       “Again, I realize we cannot operate at 100% compliance as we will be out of
       business.”

       126.   Then, demonstrating his knowledge that Mobile Care’s false claims to

Government healthcare programs violate the False Claim Act, in the same email Mr.

McAllister states that too little compliance might be an issue because a whistleblower

might file a False Claims Act suit seeking a reward:

       “However; if we are 80% or less that could cause harm to us also. We need to
       operate at the 80%-90% on EMS documentation/compliance. All that is needed
       is a disgruntled employee (whistleblower) to make some false claim.

       By the way; whistleblowers are entitled to a certain percentage of what is
       collected.”

To illustrate his point, Mr. McAllister provided a link to a local newspaper article

discussing a False Claims Act lawsuit filed by the Department of Justice against a long-

term care provider based in Toledo, Ohio.

       127.   Relator White asked Mr. McAllister what he meant by his email, and by

reply of April 30, 2015, Mr. McAllister reiterated his belief that Defendants should

continue to submit false claims, stating:

       “We need to be at 85-90% compliance regarding billing those runs. Not
       every single run will have every key detail in it, but on ones that are close,
       we need to bill, period.”

       128.   In a meeting that occurred on approximately June 1, 2015, Joe Wallace

announced to the Mobile Care Billing and Collections Staff (including both Relator

White and Relator Cunningham), that Mobile Care would attempt to achieve only 80%

to 90% compliance with Medicare’s requirements for ambulance transport. At the same

meeting, Joe Wallace announced Relator White’s demotion and further announced Eric

McAllister would take over Relator White’s former management position for billing and


                                             33
 Case: 1:15-cv-00555-DRC Doc #: 53 Filed: 05/10/19 Page: 34 of 65 PAGEID #: 459



billing compliance.

       129.   Relator White continued to insist that claims to Medicare for ambulance

transport be billed to Government healthcare programs only if medical necessity both

existed and was documented, and also that all other payment requirements were

satisfied. Mobile Care continued to lose money due to Relator White’s insistence that

Mobile Care’s claims to Government healthcare programs comply with all program

requirements, be truthful, and not be false.

       130.   Despite Relator White’s continued efforts to stop the Mobile Care’s

presentation of false claims for ambulance services, Mobile Care continued to present

and cause the presentation of false claims for ambulance transportation to Government

healthcare programs.

       131.   In retaliation for Relator White’s efforts to stop the Mobile Care’s

continued violations of the False Claims Act by bringing Defendants into compliance

with prerequisite requirements for billing Government healthcare programs for

ambulance services, Defendant Mobile Care retaliated against and demoted Relator

White, and then eventually fired her on August 17, 2015.

       132.   Fully aware that Relator White knew the Mobile Care’s history of

submitting false claims in violation of the False Claims Act, Joe Wallace offered a cash

payment to Relator White at the time that he fired her in exchange for Relator White’s

agreement not to disclose such history. Specifically, Joe Wallace offered Relator White

the following: If Relator White agreed (among other things) to give up any right to

collect a relator’s share in a False Claims Act case, to never “do or say anything that

would potentially harm the business or reputation of [Mobile Care Group],” and to


                                               34
 Case: 1:15-cv-00555-DRC Doc #: 53 Filed: 05/10/19 Page: 35 of 65 PAGEID #: 460



return all Mobile Care documents in her possession—including documents that

demonstrate Mobile Care’s knowledge that its business practice depends on violating the

False Claims Act—then Mobile Care would pay Relator White $15,000.00. Relator

White refused the offer.

       B.     Pressure Applied to Mobile Care Emergency Medicine
              Technicians

       133.   Mobile Care improperly and illegally directed its Emergency Medicine

Technicians (EMTs) who transport patients in ambulances to add specific statements

and words to their Patient Care Reports in order to create the impression that the

patients had a medically necessary reason requiring them to be transported in an

ambulance so that Mobile Care could improperly bill Government healthcare programs

for ambulance transport.

       134.   Even when such words and phrases were insufficient to show medical

necessity for ambulance transport, Mobile Care instructed its billers to submit such

claims to Government healthcare programs for ambulance transportation.

              1.     Summer 2014 Meeting

       135.   In the summer of 2014, Eric McAllister and Matt Miller, Mobile Care’s

EMS Operations Manager, held a mandatory meeting at a Mobile Care garage for all

Mobile Care EMTs. Mobile Care owner Joe Wallace attended this meeting as well.

       136.   Relator Wisler and all of the other Mobile Care EMTs who attended the

meeting were told by these Mobile Care managers to put the words “poor trunk control”

in their Patient Care Reports for all dialysis patients notwithstanding the patients’ actual

condition.



                                            35
 Case: 1:15-cv-00555-DRC Doc #: 53 Filed: 05/10/19 Page: 36 of 65 PAGEID #: 461



      137.   A determination that a patient has “poor trunk control” does not

automatically support medical necessity for ambulance services. A patient with “poor

trunk control” might still be able to be safely transported in a wheelchair by ambulette.

Thus, to support the medical necessity for ambulance service, there must be a

determination that the patient has additional symptoms beyond “poor trunk control” in

order to justify transportation in an ambulance, and those additional symptoms must be

documented in the Patient Care Report.

             2.     April 2015 Meetings

      138.   Mobile Care instructed its paramedics and EMTs to attend one of two

scheduled mandatory meetings on April 11 or April 18, 2015. Relator Wisler attended

the April 18, 2015 meeting.

      139.   At the April 18, 2015 meeting, Mobile Care EMS Lieutenant Chad

Jendrzejak told the paramedics and EMTs that when transporting patients on an

emergency basis, every patient over the age of 50 should be given intravenous fluids and

should have a cardiac monitor applied.

      140.   Automatic intravenous fluids and cardiac monitors for all patients over the

age of 50 are not automatically medically necessary because not every patient over the

age of 50 medically requires this treatment.

      141.   In addition to using automatic intravenous fluids and cardiac monitors for

patients over 50 to support use of ambulance transport, Mobile Care was also able to use

such medical procedures to bill for the higher reimbursed Advanced Life Support (ALS)

services rather than the lower reimbursed Basic Life Support (BLS) services.

      142.   At the April 18, 2015 meeting, Mr. Jendrzejak also told the paramedics and


                                            36
 Case: 1:15-cv-00555-DRC Doc #: 53 Filed: 05/10/19 Page: 37 of 65 PAGEID #: 462



EMTs that they must justify using a stretcher for transporting patients in order to bill

Medicare for ambulance services rather than ambulette services.

        143.   Regarding Mobile Care’s profitable transportation of dialysis patients, Mr.

Jendrzejak told the paramedics and EMTs to include in their Patient Care Reports

statements that such dialysis patients need ambulance transport due to history of stroke,

diabetes, and hypertension. Mr. Jendrzejak told the paramedics and EMTs to write this

in their reports for every patient for every run, so that Medicare and Medicaid could be

billed for ambulance transport.

        144.   In August 2015, one of Relator Wisler’s colleagues failed to follow this

directive and was instructed by Mr. Jendrzejak to amend a Patient Care Report to falsely

state that the dialysis patient had a history of stroke (even though she knew that the

patient had no history of stroke), so that the patient’s transport could be billed to

Medicare.

        145.   Furthermore, Mr. Jendrzejak reminded paramedics and EMTs that their

paychecks and jobs depended on money coming in. A slide in his presentation states in

part:

        “Remember, every run is essentially your pay check. If billing cannot send
        bills out so our collectors can collect it, money will not come in. If money
        doesn’t come in, we are forced to make cuts, Period. Document what you
        see, find, hear and do etc... NEVER worry about billing, only concern
        yourselves with YOURSELF, Your Partner, and finally Your Patient. Billing
        will work itself out.”

        146.   Even though Mr. Jendrzejak stated in this slide that paramedics and EMTs

did not need to worry about billing, this was contradicted by the prior two sentences,

which said that the paramedics and EMTs would not get paid if the billing department



                                             37
 Case: 1:15-cv-00555-DRC Doc #: 53 Filed: 05/10/19 Page: 38 of 65 PAGEID #: 463



could not submit bills to the Government that were supported by documentation.

      147.   Due to Mr. Jendrzejak’s statements and physical intimidation tactics

during the April 18, 2015 meeting, the paramedics and EMTs understood that Mobile

Care wanted them to falsely state that patients had medical necessity for ambulance

transport even when there was no such medical necessity.

      148.   Also at the April 18, 2015 meeting, the Mobile Care managers stated that

ambulance transport of these dialysis patients is the primary money-making business of

Mobile Care, and that Mobile Care cannot replace its failing patient care monitors and

aging ambulances without this income.

      149.   Relator Wisler has been told by Mobile Care management that Mobile Care

can earn up to $106,000.00 per year transporting one dialysis patient by ambulance. By

contrast, Ohio Medicaid only pays on average $30.00 per trip to transport patients by

ambulette in their wheelchairs, which equates to approximately $9,360.00 per year.

      C.     Pressure Applied to Mobile Care Billers

      150.   Mobile Care routinely pressured their billers, including Relator

Cunningham, to submit all claims for ambulance transportation to Government

healthcare programs for payment, even though no medical necessity justifying such

claims is documented and/or the claims otherwise do not meet prerequisite

requirements for billing Government healthcare programs, such as due to failure to

meet physician certification and/or patient signature requirements.

      151.   Chad Jendrzejak told Relator Cunningham that Mobile Care could not be

100% compliant with the requirements of Government healthcare programs for billing

for ambulance transportation.


                                           38
 Case: 1:15-cv-00555-DRC Doc #: 53 Filed: 05/10/19 Page: 39 of 65 PAGEID #: 464



      152.   When Relator Cunningham refused to bill claims for ambulance

transportation when the Patient Care Report shows no medical necessity, Eric

McAllister instructed another biller to submit those claims for payment for ambulance

services to Government healthcare programs anyway.

      153.   Relator Cunningham also observed that for many ambulance transports,

the patient did not have a timely physician certification, as required by Medicare

regulation to bill for ambulance transport. Also for many ambulance transports, Relator

Cunningham observed that a signature from the patient or authorized other person was

not present in accord with Medicare’s patient signature requirements. When this

occurred, Relator Cunningham was directed by Eric McAllister to bill submit the claims

for payment for ambulance services to Government healthcare programs anyway. When

Relator Cunningham refused, Mr. McAllister directed another biller to submit those

claims for payment for ambulance services to Government healthcare programs anyway.

VIII. DEFENDANT LOGISTICARE SOLUTIONS’ SCHEME TO CAUSE THE
      PRESENTATION OF FALSE CLAIMS TO FEDERAL HEALTHCARE
      PROGRAMS

      154.   As a broker of nonemergency transportation services for Medicare

Advantage Plans and State Medicaid Plans, Defendant LogistiCare Solutions, LLC is well

aware of the regulations governing payment for ambulance services by Government

healthcare programs, including the medical necessity and other coverage requirements

described in this Second Amended Complaint and their materiality to the Government.

      155.   LogistiCare is paid by all these programs to arrange for ambulance,

ambulette, or other transportation for beneficiaries of Government healthcare

programs.


                                           39
 Case: 1:15-cv-00555-DRC Doc #: 53 Filed: 05/10/19 Page: 40 of 65 PAGEID #: 465



      156.   Aetna Better Health of Ohio (“Aetna”) is a private entity that administers a

Government-funded managed care plan for the MyCare Ohio Program. Aetna offers the

MyCare Ohio plan in the counties listed above in Section IV.C. LogistiCare contracts

with Aetna and other plan administrators to broker ambulance services for all

Government healthcare program beneficiaries enrolled in their Government-funded

managed care plans.

      157.   The Aetna MyCare Ohio Program is located at 7400 W. Campus Rd.

New Albany, OH 43054.

      158.   LogistiCare is responsible for monitoring, tracking and scheduling

transport services and ensuring that services billed to MyCare Ohio and other

Government-funded Medicare Advantage and Medicaid plans are accurate and correct.

      159.   When nursing facilities, skilled nursing facilities, or others request

ambulance transport for beneficiaries of Government healthcare programs, they contact

LogistiCare and LogistiCare schedules such transportation by arranging an ambulance

provider or supplier, like Mobile Care, to provide such transportation.

      160.   But through its system-wide business practices, LogistiCare requires

ambulance companies to provide ambulance transportation and bill as if the ambulance

transportation was medically necessary even when it is not.

      161.   LogistiCare routinely schedules Government healthcare program

beneficiaries to be transported by ambulance on a nonemergency basis where no

medical necessity exists for ambulance transportation.

      162.   LogistiCare’s stated policy is that if the ambulance arrives to pick up the

patient and finds that medical necessity to transport the patient by ambulance is not


                                           40
  Case: 1:15-cv-00555-DRC Doc #: 53 Filed: 05/10/19 Page: 41 of 65 PAGEID #: 466



present, the ambulance provider or supplier should call LogistiCare. But this stated

policy is ineffective because it is not reliably followed.

         163.   During her time at Mobile Care, Relator White made numerous attempts

to contact LogistiCare in situations where no medical necessity existed for

transportation of beneficiaries of the MyCare Ohio program administered by Aetna, by

calling LogistiCare’s provider line, LogistiCare’s transportation supervisor, LogistiCare’s

transportation manager, and LogistiCare’s quality assurance department. These

LogistiCare departments and entities routinely do not answer their phones or return

calls.

         164.   When Relator White has reached a LogistiCare representative in

Wisconsin or in Arizona, she has been told that ambulance transportation is appropriate

and can be billed as ambulance transportation because “Aetna approved it.” But in

Relator White’s experience, this prior approval from Aetna is based solely on what

LogistiCare tells Aetna over the phone and Aetna typically does not independently

review patient files to make such determinations.

         165.   Aetna’s preapproval as obtained by LogistiCare is not a determination

regarding whether medical necessity exists for transportation of the patient. Aetna’s

Provider Relations manager stated as much to Relator White and also so advised

LogistiCare by email of March 31, 2015.

         166.   Notwithstanding Aetna’s preapproval (or the approval of any other plan

administrator), the ambulance provider is still responsible for assessing whether the

medical necessity to bill the MyCare Ohio program for the patient’s transportation by

ambulance is present or documented.


                                              41
 Case: 1:15-cv-00555-DRC Doc #: 53 Filed: 05/10/19 Page: 42 of 65 PAGEID #: 467



      167.   Thus, by relying solely on plan administrator preapproval as support for

medical necessity, LogistiCare has a practice and policy of directing ambulance transport

companies to bill Government healthcare programs for ambulance transportation even

when medical necessity is not present.

      168.   Moreover, LogistiCare has also unilaterally waived the medical necessity

requirement for the MyCare Ohio program.

      169.   On July 22, 2015, Eric McAllister emailed LogistiCare, asking LogistiCare

to confirm that Mobile Care was to bill the MyCare Ohio program for BLS and ALS

transport arranged by LogistiCare in the absence of medical necessity:

      “Also, we are still transporting patients via stretcher even if they do NOT
      meet medical necessity correct? Meaning, if a run is called in BLS or ALS
      by Logisticare [which are requests for ambulance transportation] and our
      crew determines that medical necessity is not met, we are to still transport
      and bill accordingly?”

      170.   LogistiCare’s response confirmed that Mobile Care was supposed to ignore

the medical necessity requirements and bill the MyCare Ohio program for ambulance

transportation anyway, stating:

      “We are still working with Aetna to find a long term solution for this issue.
      In the meantime, please provide the transportation and bill accordingly.”

      171.   Indicating Mobile Care’s willingness to go along with this scheme, Mr.

McAllister then emailed Relator White, Relator Cunningham, and other Mobile Care

employees stating:

      “Please see the email string below- We now have it in writing and
      confirmed that medical necessity for right now doesn’t matter.”

      172.   But neither LogistiCare nor Mobile Care nor any other ambulance supplier

has any authority to waive medical necessity requirements and bill MyCare Ohio or any


                                           42
  Case: 1:15-cv-00555-DRC Doc #: 53 Filed: 05/10/19 Page: 43 of 65 PAGEID #: 468



other plan for nonemergency ambulance transportation where medical necessity does

not exist.

       173.   Following Relator White’s termination by Mobile Care, Relator

Cunningham continued observing LogistiCare’s policy and practice of arranging for

nonemergency ambulance transports of patients who were not bed-confined and who

did not medically require such transports.

       174.   Thus, through its policies and practices, Defendant LogistiCare has caused

the submission of false claims for ambulance transportation to Government healthcare

programs.

       175.   Given the nearly nationwide scope of LogistiCare’s contracts with plan

administrators for Medicaid and Medicare Advantage programs, and that Relator

White’s contacts with LogistiCare have been with employees whose scope of

responsibility is not limited to the state of Ohio and the MyCare Ohio program, on

information and belief, LogistiCare’s scheme is nationwide in scope. Various of the

LogisitiCare representatives that Relator White dealt with had authority over Ohio,

Illinois, and Wisconsin markets.

       176.   LogistiCare’s scheme to violate the False Claims Act began at least by June

1, 2014 in Ohio when the MyCare Ohio program began operating. On information and

belief, for the reasons discussed in the preceding paragraph, LogistiCare’s False Claims

Act violations were occurring in other states prior to that date.

IX.    PUBLIC HEALTH AND SAFETY IS AFFECTED BY DEFENDANTS’
       FRAUDULENT ACTIONS

       177.   Defendants’ actions pose a hazard to public health and safety. When



                                             43
 Case: 1:15-cv-00555-DRC Doc #: 53 Filed: 05/10/19 Page: 44 of 65 PAGEID #: 469



ambulance crews are busy transporting patients who do not meet the regulatory

requirements to bill Government healthcare programs for ambulance services, they

cannot transport patients who truly require ambulance transport.

       178.   Often, patients who urgently require emergency ambulance transportation

have had to wait while ambulance crews transport or complete transport of patients who

do not meet regulatory requirements to bill Government healthcare programs for

provided ambulance services.

X.     EXAMPLES

       179.   The following are examples of Defendants’ scheme to defraud the United

States Government by presenting or causing the presentation of false claims for

payment of ambulance services that did not meet the prerequisites conditions of

payment for such claims.

       A.     Example 1

       180.   On May 7, 2015, Patient 1 was transported by ambulance from a hospital in

Ohio to a nursing facility in Ohio, where Patient 1 had just been treated for “Altered

Mental Status.” The Patient Care Report written by Mobile Care’s EMT provided no

medically necessary reason for the ambulance transport. Rather, the patient “rested

comfortable” during the transport and “remained stable.”

       181.   In her role as a Mobile Care biller, Relator Cunningham reviewed the

EMT’s Patient Care Report for this trip and observed no medical necessity justifying

transport by ambulance. Relator Cunningham provided Relator White with this Patient

Care Report for her review as Mobile Care’s manager responsible for compliance.

       182.   Relator White emailed Matt Miller and Eric McAllister on May 8, 2015


                                            44
 Case: 1:15-cv-00555-DRC Doc #: 53 Filed: 05/10/19 Page: 45 of 65 PAGEID #: 470



regarding this transport. Mr. McAllister responded on May 11, 2015 that the EMT could

correct the report by changing the report from stating that the patient is “on [oxygen]”

so that it stated instead that the patient is “on [oxygen] . . . and cannot regulate their

own [oxygen].”

       183.   The fact that a patient is on oxygen is not enough to create the medical

necessity needed to bill Medicare for ambulance transport under Medicare regulations

and guidance. But the fact that a patient is unable to regulate their oxygen may

warrant ambulance transport.

       184.   Without taking any steps to verify whether Patient 1 actually was unable to

regulate her own oxygen, Eric McAllister directed Mobile Care’s information technology

director to alter the patient’s medical record in an email dated May 11, 2015, stating:

       “Any chance you can do this on the back end? If not, let me know and I
       will have Matt [Miller] advise John [the EMT] he needs to correct it.
       Simple fix, just delete the patient requires stretcher due to line and add
       something about patient not being able to regulate their own O2. Easy
       peasy.”

       185.   That same day, Mobile Care’s information technology officer made the

change, thereby changing the patient’s medical record to falsely state the patient was

unable to regulate her own oxygen.

       186.   Having falsely altered its records, on May 12, 2015, Mobile Care submitted

or caused the submission of a false claim for $599.18 for this ambulance transportation

to the Medicare program. On May 28, 2015, Medicare’s Ohio contractor CGS

Administrators paid Mobile Care $254.26 for Patient 1’s medically unnecessary

ambulance transport on May 7, 2015.




                                              45
  Case: 1:15-cv-00555-DRC Doc #: 53 Filed: 05/10/19 Page: 46 of 65 PAGEID #: 471



       B.      Example 2

       187.    On December 10, 2013, Mobile Care began transporting Patient 2, a

patient with end stage renal disease, from a nursing facility in Ohio where she resides, to

a dialysis facility in Ohio.

       188.    When the Mobile Care EMTs arrived at the nursing facility to pick up

Patient 2, she was sitting in her wheelchair, ready for transport to her dialysis facility.

When a patient is found ready for transport in a wheelchair, that is a clear indication

that the patient is not at risk from falling from her wheelchair, the patient is not

bedridden, and transport by stretcher in an ambulance is not medically necessary. The

only reason provided as to why transport by ambulance was required is “weakness and

obesity” and “risk of falls.” But absent information as to why the patient is at risk of

falling out of a wheelchair, “risk of falls” simply means that the patient is a fall risk if

they walk. Thus, the justification provided by Mobile Care was not sufficient to

demonstrate that it was medically necessary to transport Patient 2 by ambulance instead

of in her wheelchair by ambulette van.

       189.    Nevertheless, Mobile Care transported Patient 2 to and from her dialysis

facility on December 10, 2013 in an ambulance.

       190.    After this initial transport, Mobile Care knew that no medically necessary

reason justified billing Medicare for Patient 2 to be transported by ambulance.

Nevertheless, Mobile Care continued to transport Patient 2 by ambulance to and from

her dialysis facility on December 12, 2013, December 14, 2013, and December 17, 2013.

       191.    The December 10, 2013 and December 14, 2013 transports of Patient 2

were listed on a spreadsheet maintained by Mobile Care Billers that listed ambulance


                                              46
  Case: 1:15-cv-00555-DRC Doc #: 53 Filed: 05/10/19 Page: 47 of 65 PAGEID #: 472



transports for which no medical necessity existed to bill Government healthcare

programs for ambulance transportation. This spreadsheet was given to Mobile Care

management. Nevertheless, these ambulance transports were billed to the Medicare

Part B program anyway.

       192.   In addition to the ambulance provider’s own duty to ascertain the medical

necessity of any ambulance transportation, as discussed above in paragraphs 82–85,

Medicare Part B requires a written order from the patient’s attending physician or other

caregiver certifying that the medical necessity requirements are met. 42 C.F.R. §

410.40(d)(2)(i). For repetitive nonemergency ambulance transportation, the

certification must be dated no earlier than 60 days prior to the transport. Id. If the

transportation is “unscheduled,” the certification can be obtained within 48 hours after

the transportation.

       193.   According to Mobile Care’s electronic record, no timely ambulance

certification existed for Patient 2 for her December 2013 ambulance transportation. In

fact, on December 12, 2013, a Certified Nurse Practitioner provided an ambulette

certification for Patient 2.

       194.   Mobile Care submitted or caused the submission of a false claim for

payment in the amount of $507.53 to the Medicare Part B program for each one of these

eight transports of Patient 2 by ambulance. Through Medicare Part B Contractor CGS

Administrators, Mobile Care was paid $177.17 for each of these eight ambulance

transports of Patient 2, for a total of $1,417.36.

       C.     Example 3

       195.   Between April 14, 2014 and July 23, 2015, Patient 3 has been transported


                                              47
 Case: 1:15-cv-00555-DRC Doc #: 53 Filed: 05/10/19 Page: 48 of 65 PAGEID #: 473



by Mobile Care 164 times from her nursing facility in Ohio in her wheelchair by

ambulette van.

       196.   As Patient 3 has end stage renal disease, she needs to be transported to a

dialysis facility in Ohio several days a week.

       197.   Even though Patient 3 is typically able to travel in her wheelchair in an

ambulette van, on approximately October 17, 2014, her nursing home asked that Patient

3 be transported by ambulance to dialysis, not because Patient 3 required transport by

ambulance, but because the dialysis facility did not want to move Patient 3 from her

wheelchair into a dialysis chair, even though the dialysis facility has special equipment

to mechanically move patients in Patient 3’s physical condition.

       198.   On October 17, 2014, when the ambulance crew arrived to pick up Patient

3 to take her to dialysis, they found her sitting in her wheelchair. They transferred her

onto a stretcher. She sat up on the stretcher for comfort rather than lying down on it.

Patient 3 was transported to and from her dialysis treatment on October 17, 2014 by

ambulance.

       199.   Relator White contacted CMS in November 2014, to ask whether the

medical necessity for Medicare to pay for ambulance transportation is present when

dialysis treatment centers and doctors’ offices require that patients be transported by

ambulance so that they would not need to lift patients. CMS informed Relator White

that such patients would not meet Medicare’s medical necessity requirements. Relator

White advised Eric McAllister of CMS’s response to her email question on this issue.

       200. With full knowledge that Patient 3 did not require ambulance transport,

on dozens of occasions from February 2015 to the present, Mobile Care nevertheless


                                             48
 Case: 1:15-cv-00555-DRC Doc #: 53 Filed: 05/10/19 Page: 49 of 65 PAGEID #: 474



transported Patient 3 in an ambulance and billed both Medicare Part B and the MyCare

Ohio program for this transport.

      201.   In addition, because LogistiCare began brokering transport for Patient 3

and requested that Mobile Care transport Patient 3 by ambulance, on February 20,

2015, March 2, 2015, March 17, 2015, March 31, 2015, and April 15, 2015, Relator White

contacted LogistiCare either by phone or by email to advise that Patient 3 does not have

the medical necessity needed to bill the MyCare Ohio program for transport by

ambulance for her routine non-emergency transport. On March 18, 2015, Relator White

forwarded the instruction she had received from CMS to LogistiCare that such patients

do not meet Medicare’s definition of medical necessity solely due to their weight.

      202. After the February 20, 2015 and March 18, 2015 contacts, LogistiCare

temporarily changed Patient 3’s transportation to ambulette and then Mobile Care

transported Patient 3 in her wheelchair by ambulette. But then LogistiCare returned to

scheduling Patient 3 for ambulance transportation shortly thereafter, despite its

knowledge that Patient 3 lacked the medical necessity needed to bill MyCare Ohio for

ambulance transport.

      203.   For example, Mobile Care submitted or caused the submission of false

claims for $620.63 to the Medicare Part B program for each of two ambulance

transports of Patient 3 on October 17, 2014. Medicare Part B Contractor CGS

Administrators then paid Mobile Care for each of these two ambulance transports.

      204.   As additional examples, Mobile Care and LogistiCare submitted or caused

the submission of false claims for payment to the MyCare Ohio program for $625.50 for

each of two transports of Patient 3 by ambulance on April 10, 2015. MyCare Ohio,


                                           49
 Case: 1:15-cv-00555-DRC Doc #: 53 Filed: 05/10/19 Page: 50 of 65 PAGEID #: 475



through LogistiCare, paid Mobile Care $275.16 for each of these two ambulance

transports on April 10, 2015.

       D.     Example 4

       205.   Patient 4 is a middle-aged patient with multiple sclerosis. He frequently

travels from the nursing facility where he resides in his wheelchair via ambulette van.

For example, on both December 2, 2013 and January 9, 2014, Mobile Care transported

Patient 4 from his nursing facility in Ohio to and from doctor appointments in an

ambulette van.

       206. On December 18, 2013, Eric McAllister and Matt Miller arrived at Patient

4’s nursing facility to transport him. When they arrived, Patient 4 was sitting in his

wheelchair. Nevertheless, Mr. McAllister and Mr. Miller transferred Patient 4 onto a

stretcher using a mechanical lift and transported him to a hospital in Ohio for a surgical

consultation via ambulance. After the appointment, they transported him back to his

nursing facility in their ambulance. Upon his arrival, the patient was lifted back into his

wheelchair.

       207.   Likewise, on December 31, 2013, Mobile Care transported Patient 4 from

the hospital back to his nursing facility in an ambulance.

       208. Mobile Care’s Patient Care Reports for Patient 4 for these ambulance

transports on December 18, 2013 and December 31, 2013 show no medically necessary

reason that Patient 4 required ambulance transport.

       209. The December 31, 2013 transport of Patient 4 was listed on a spreadsheet

maintained by the Mobile Care’s billers that listed ambulance transports for which no

medical necessity existed to bill Government healthcare programs for ambulance


                                            50
 Case: 1:15-cv-00555-DRC Doc #: 53 Filed: 05/10/19 Page: 51 of 65 PAGEID #: 476



transportation. This spreadsheet was given to Mobile Care management.

       210.   Nevertheless, Mobile Care submitted or caused the submission of false

claims to Medicare Part B for this treatment.

       211.   On February 5, 2014, Medicare’s Ohio contractor CGS Administrators paid

Mobile Care $181.28 for Patient 4’s medically unnecessary ambulance transport on

December 31, 2013.

       E.     Example 5

       212.   Patient 5 wears a walking boot due to a fractured right ankle. She also has

a wound in her right knee where her knee had to be drained following a knee

replacement surgery.

       213.   On June 4, 2015, June 15, 2015, and June 29, 2015, Mobile Care

transported Patient 5 from the nursing facility where she resides in Ohio to doctor

appointments in Ohio and then back to her facility. These ambulance transports were

brokered by LogistiCare.

       214.   A Mobile Care Patient Care Report dated June 4, 2015 indicates that

Patient 5 is non-weight bearing on her right leg until after her fracture heals. The same

Patient Care Report states that as long as Patient 5 does not move her ankle, her pain is

a 1-2, which is a minimal level.

       215.   However, as a Mobile Care Patient Care Report for June 15, 2015 indicates,

nothing prevents Patient 5 from putting weight on her left foot. On June 15, 2015, the

Mobile Care EMTs arrived at Patient 5’s facility to find her sitting up. Patient 5 stood up

and pivoted on her left leg as she was transferred onto the stretcher.

       216.   Likewise, on June 29, 2015, Patient 5 stood up and pivoted on her left foot


                                            51
 Case: 1:15-cv-00555-DRC Doc #: 53 Filed: 05/10/19 Page: 52 of 65 PAGEID #: 477



as she was transferred onto the stretcher. She denied any pain, except “on movement or

palpation.”

       217.   Given her ability to stand on her non-fractured foot, and the fact that her

pain level is not great enough to justify ambulance transport, for all six of her transports

there was no medically necessary reason for Patient 5 to be transported by ambulance

instead of in a wheelchair by ambulette van.

       218.   Nevertheless, on each occasion, Mobile Care transported Patient 5 by

ambulance and billed the MyCare Ohio program for these medically unnecessary

ambulance transports.

       219.   Relator White attempted to contact LogistiCare numerous times to report

that this patient does not meet medical necessity requirements. LogistiCare either

stated that “Aetna approved it” or did not respond to Relator White. Relator White then

contacted Aetna directly, and at Aetna’s request faxed the Patient Care Reports to Aetna.

       220. After reviewing the Patient Care Reports for Patient 5, on July 1, 2015,

Aetna told Relator White that Patient 5 “does not meet the medical necessity for

stretcher.”

       221.   On July 9, 2015, at Aetna’s direction, Relator White called and spoke with

Patient 5’s nursing facility, informing them that from that point forward, Patient 5

would have to be transported by ambulette.

       222.   Nevertheless, Mobile Care again transported Patient 5 by ambulance on

August 5, 2015 and then submitted a paper claim on CMS Form 1500 to LogistiCare for

payment of $508.50 from the MyCare Ohio program, even though Relator Cunningham

alerted Eric McAllister that Patient 5’s wheelchair was in the room when the ambulance


                                             52
 Case: 1:15-cv-00555-DRC Doc #: 53 Filed: 05/10/19 Page: 53 of 65 PAGEID #: 478



arrived to take her to her doctor appointment.

       223.     Mobile Care also submitted false claims to LogistiCare for payment by the

MyCare Ohio program for ambulance transport of Patient 5 on June 4, 2015 (two claims

for $508.50 each); on June 15, 2015 (two claims for $508.50 each); and on June 29,

2015 (two claims for $498.75 each).

                                    COUNT ONE
                   False Claims Act: Presentation of False Claims
                      in Violation of 31 U.S.C. § 3729(a)(1)(A)

       224.     Relators reallege and incorporate the preceding paragraphs as if set forth

fully herein.

       225.     Defendants, by and through their officers, members, agents, and

employees authorized its various officers, members, agents, and employees to take the

actions relating to the conduct alleged above.

       226.     By presenting or causing to be presented claims for payment to

Government healthcare program knowing that the United States’ prerequisite

requirements for such claims to be paid were not met (including that patients lacked the

medical necessity required to bill for ambulance services), Defendants knowingly

presented, or caused to be presented, false or fraudulent claims for payment or approval

to the United States and/or the United States’ contractors, grantees, or other recipients

in violation of 31 U.S.C. § 3729(a)(1)(A).

       227.     As a result, the United States suffered actual damages in an amount to be

determined at trial.




                                             53
 Case: 1:15-cv-00555-DRC Doc #: 53 Filed: 05/10/19 Page: 54 of 65 PAGEID #: 479



                                    COUNT TWO
                   False Claims Act: False Records or Statements
                      in Violation of 31 U.S.C. § 3729(a)(1)(B)

       228.     Relators reallege and incorporate the preceding paragraphs as if set forth

fully herein.

       229.     Defendants, by and through their officers, members, agents, and

employees authorized its various officers, members, agents, and employees to take the

actions relating to the conduct alleged above.

       230.     By making or causing to be made false statements that ambulance services

met the United States’ prerequisite requirements for such claims to be paid knowing

that in fact such requirements were not met (including that patients lacked the medical

necessity required to bill for ambulance services), Defendants knowingly made or used

or caused to be made or used false records or statements material to false or fraudulent

claims, in violation of 31 U.S.C. § 3729(a)(1)(B).

       231.     As a result, the United States suffered actual damages in an amount to be

determined at trial.

                                    COUNT THREE
                        False Claims Act: Retaliatory Actions
                          in Violation of 31 U.S.C. § 3730(h)

       232.     Relator White realleges and incorporates the preceding paragraphs as if set

forth fully herein.

       233.     Defendant Mobile Care EMS & Transport, Inc. had notice of Relator

White’s protected activity.

       234.     Due to her lawful acts and other efforts to stop Defendant Mobile Care

EMS & Transport, Inc.’s violations of the False Claims Act, Defendant Mobile Care EMS


                                             54
 Case: 1:15-cv-00555-DRC Doc #: 53 Filed: 05/10/19 Page: 55 of 65 PAGEID #: 480



& Transport, Inc. illegally retaliated against Relator White in violation of 31 U.S.C. §

3730(h)(1) by discriminating against her in the terms and conditions of her

employment, including by demoting her and then terminating her.

       235.   Due to her efforts to stop Mobile Care Defendant Mobile Care EMS &

Transport, Inc.’s violations of the False Claims Act as described in this Second Amended

Complaint, Relator White engaged in activity protected by 31 U.S.C. § 3730(h)(1).

       236.   Defendant Mobile Care EMS & Transport, Inc. reasonably knew that

Relator White was engaging in protected activity for reasons including that Defendant

Mobile Care EMS & Transport, Inc. knew that its own business practice included the

submission of or causing the submission of claims to Government healthcare programs

and Relator White regularly informed Defendant that these claims were not legally

compliant with requirements of the Government healthcare programs. In fact,

Defendant actually knew of such claims’ noncompliance, as demonstrated by the

admissions of Joe Wallace and Eric McAllister to Relator White. And as also

demonstrated by an admission of Eric McAllister to Relator White, Defendant Mobile

Care EMS & Transport, Inc. knew its violations of violations of Government healthcare

program requirements were or could be a violation of the False Claims Act.

       237.   Nevertheless, Defendant Mobile Care EMS & Transport, Inc. discriminated

against Relator White because of her efforts to stop Mobile Care EMC & Transport,

Inc.’s violations of the False Claims Act.

       238.   Therefore, pursuant to 31 U.S.C. § 3730(h), Relator White is entitled to all

relief necessary to make her whole, including reinstatement with the same seniority

status that she would have had but for the discrimination, front pay, two times the


                                             55
 Case: 1:15-cv-00555-DRC Doc #: 53 Filed: 05/10/19 Page: 56 of 65 PAGEID #: 481



amount of back pay, interest on the back pay, and compensation for all special damages

sustained, including litigation costs and attorneys fees.

                                  COUNT FOUR
                   Pendant Ohio Revised Code 4113.52(A)(3) Claim

       239.    The allegations in the preceding paragraphs are realleged as if fully set

forth below.

       240. Defendant Mobile Care EMS & Transport, Inc. has a duty under Ohio

Revised Code 4113.52(A)(3) to refrain from taking disciplinary or retaliatory actions

against employees who report potential violations of law likely to cause an imminent

risk of physical harm to persons, which are a hazard to public health or safety, or which

may be a felony.

       241.    Relator White was aware that Defendant Mobile Care EMS & Transport,

Inc.’s actions violated federal regulatory requirements for presenting claims for payment

for ambulance services to Government healthcare programs and violated the federal

False Claims Act.

       242.    Relator White reasonably believed that these violations were a criminal

offense likely to cause an imminent risk of physical harm to persons, a hazard to public

health or safety, and/or constituted a felony.

       243.    Mobile Care have contracts with Lucas County, Ohio to transport patients

who request emergency help through the 911 system. Mobile Care also have contracts

with nursing facilities to transport patients who need emergency transportation.

       244.    When Mobile Care’s ambulances are busy transporting patients, including

patients who lack medical necessity for ambulance transportation, they must sometimes



                                             56
 Case: 1:15-cv-00555-DRC Doc #: 53 Filed: 05/10/19 Page: 57 of 65 PAGEID #: 482



delay transport of patients who do require ambulance transportation, including patients

who need emergency ambulance transportation. Therefore, Relator White reasonably

believed that these violations were likely to cause an imminent risk of physical harm to

persons and/or a hazard to public health or safety and/or constituted a felony.

       245.   In fact, because Defendant Mobile Care EMS & Transport, Inc. violated

Ohio Revised Code 2921.13(A)(9) and the total value of the property it stole is more than

$7,500.00, Defendant Mobile Care EMS & Transport, Inc.’s actions may be a felony

under Ohio law.

       246.   Relator White reported potential violations of the law to her supervisors at

Defendant Mobile Care EMS & Transport, Inc., Joseph Wallace and Eric McAllister, who

had authority to correct these violations.

       247.   From time to time, Relator White orally notified Joe Wallace and Eric

McAllister that the Mobile Care’s practices and policies would result in presentation of

bills to Government healthcare programs by their employees that did not comply with

requirements for billing those programs for ambulance services. Presenting such false

claims for payment to the Government healthcare programs was illegal because it

violated federal regulations, the federal False Claims Act, and Ohio Revised Code

2921.13(A)(3), (A)(4), (A)(9), and (A)(11). Relator White often followed up by emailing

Mr. Wallace and/or Mr. McAllister to state why the Mobile Care’s policies and practices

were illegal. Relator White’s emails constituted written reports sufficient to identify and

describe the violations.

       248.   Relator White made a reasonable and good faith effort to determine the

accuracy of her reports to Defendant Mobile Care EMS & Transport, Inc., including


                                             57
 Case: 1:15-cv-00555-DRC Doc #: 53 Filed: 05/10/19 Page: 58 of 65 PAGEID #: 483



carefully studying Mobile Care’s documentation, the applicable regulations, and by

making an inquiry to CMS.

       249.    Due to Relator White’s reports and her efforts and actions to ensure the

accuracy of the information that she reported, Defendant Mobile Care EMS & Transport,

Inc. took disciplinary and retaliatory action against Relator White in violation of Ohio

Revised Code 4113.52

       250.    Defendant Mobile Care EMS & Transport, Inc.’s retaliation included:

suspending Relator White from employment, withholding salary increases or other

employee benefits to which she was otherwise entitled, reassigning her, reducing her

position, and removing her from employment.

       251.    Therefore, pursuant to Ohio Revised Code 4113.52(E), Relator White is

entitled to all relief the Court may determine appropriate, including reinstatement to the

same position that she held at the time of the disciplinary or retaliatory action, the

payment of back wages, full reinstatement of fringe benefits, and seniority rights, as well

as reasonable attorney’s fees, witness fees, and fees for experts who testify at trial.

       252.    As Defendant Mobile Care EMS & Transport, Inc.’s retaliation was

deliberate, Relator White is also entitled to interest on any award of back pay.

                                  COUNT FIVE
                       Pendant Ohio Public Policy Tort Claim

       253.    The allegations in the preceding paragraphs are realleged as if fully set

forth below.

       254.    Defendant Mobile Care EMS & Transport, Inc. had a duty under the False

Claims Act, 31 U.S.C. § 3729(a)(1)(A), to refrain from knowingly presenting or causing to



                                             58
 Case: 1:15-cv-00555-DRC Doc #: 53 Filed: 05/10/19 Page: 59 of 65 PAGEID #: 484



be presented false claims for payment to the United States, including by making claims

to Government healthcare programs. Likewise, Defendant Mobile Care EMS &

Transport, Inc. had a duty under the False Claims Act, 31 U.S.C. § 3729(a)(1)(B), to

refrain from making, using, or causing to be made or used, a false record or statement

material to a false or fraudulent claim to the United States, including claims

Government healthcare programs.

       255.   Defendant Mobile Care EMS & Transport, Inc. had a duty under the False

Claims Act, 31 U.S.C. § 3730(h), to refrain from taking retaliatory actions against

employees who take lawful actions in furtherance of a False Claims Act action or who

make other efforts to stop violations of the False Claims Act.

       256.   Defendant Mobile Care EMS & Transport, Inc. had a duty under Ohio

Revised Code 2921.13(A)(3), (A)(4), (A)(9), and (A)(11) to refrain from knowingly

making false statements to obtain money from Government healthcare programs

because:

              a.     The purpose of Defendant’s false statements was to mislead a public
                     official in performing the public official’s official function;

              b.     Defendant’s false statements were made to secure the payment of
                     healthcare benefits administered by a governmental agency or paid
                     out of a public treasury;

              c.     Defendant’s false statements were made with the purpose to
                     commit or facilitate the commission of a theft offense; and

              d.     Defendant’s false statements were made on a form, record, or other
                     writing that is required by law.

       257.   Defendant Mobile Care EMS & Transport, Inc. had a duty under Ohio

Revised Code 4113.52(A)(3) to refrain from taking disciplinary or retaliatory actions



                                            59
 Case: 1:15-cv-00555-DRC Doc #: 53 Filed: 05/10/19 Page: 60 of 65 PAGEID #: 485



against employees who report potential violations of law likely to cause an imminent

risk of physical harm to persons, which are a hazard to public health or safety, or which

may be a felony.

       258.   In retaliation for Relator White’s efforts to report and stop Mobile Care’s

continued violation of federal regulations and the False Claims Act by bringing

Defendants into compliance with prerequisite requirements for billing Government

healthcare programs for ambulance services, Defendant Mobile Care EMS & Transport,

Inc. retaliated against, demoted, and discharged Relator White.

       259.   Defendant Mobile Care EMS & Transport, Inc.’s actions are in direct

violation of the public policy of the State of Ohio under the principles enunciated in and

manifested in federal and State law, including 31 U.S.C. § 3729, et seq.; 18 U.S.C. § 287;

31 U.S.C. § 3730(h); Ohio Revised Code 2921.13(A)(3), (A)(4), (A)(9), and (A)(11); and

Ohio Revised Code 4113.52(A)(3).

       260. Defendant Mobile Care EMS & Transport, Inc.’s retaliation against,

demotion, and discharge of Relator White in violation of these public policies

jeopardizes such public policies.

       261.   Defendant Mobile Care EMS & Transport, Inc.’s discharge of Relator

White was motivated by Relator White’s attempts to prevent violations of 31 U.S.C. §

3729, et seq. and Ohio Revised Code 2921.13 and constituted conduct protected by 31

U.S.C. § 3730(h) and Ohio Revised Code 4113.52(A)(3).

       262.   Defendant Mobile Care EMS & Transport, Inc. lacked an overriding

legitimate business justification for the dismissal.

       263.   Defendant Mobile Care EMS & Transport, Inc.’s retaliatory actions have


                                             60
 Case: 1:15-cv-00555-DRC Doc #: 53 Filed: 05/10/19 Page: 61 of 65 PAGEID #: 486



caused Relator White damages. Therefore, Relator White is entitled to complete relief

necessary to make her whole, including reinstatement with the same seniority status

that she would have had but for the discrimination, full reinstatement of fringe benefits

and seniority rights, front pay, back pay, interest on the back pay and lost benefits,

attorneys fees, expenses, and costs.

       264.   Defendant Mobile Care EMS & Transport, Inc.’s actions were done with

malice, because this Defendant acted with ill will and acted with a conscious disregard

for the rights and safety of both Relator White and its own patients in a manner that has

a great probability of causing substantial harm.

       265.   In addition, Defendant Mobile Care EMS & Transport, Inc., as principal or

master knowingly authorized, participated in, or ratified actions or omissions of its

agents and servants that demonstrates malice.

       266.   Therefore, Relator White requests an award of punitive damages to

discourage others from committing similar acts.

                                 PRAYER FOR RELIEF

       WHEREFORE, Relators on behalf of themselves and the United States of

America, pray as follows:

       (a)    That this Court enter judgment against the Defendants jointly and

severally in an amount equal to three times the amount of damages the United States

Government has sustained because of Defendants’ actions, plus a civil penalty of

$5,500.00 to $11,000.00 (or in other amount as adjusted by the Federal Civil Penalties

Inflation Adjustment Act of 1990 pursuant to 31 U.S.C. § 3729(a)(1)) for each action in

violation of 31 U.S.C. § 3729(a), and the costs of this action, with interest, including the


                                             61
 Case: 1:15-cv-00555-DRC Doc #: 53 Filed: 05/10/19 Page: 62 of 65 PAGEID #: 487



costs to the United States Government for its expenses related to this action;

      (b)    That Relators be awarded all reasonable expenses incurred, plus

reasonable attorneys’ fees and costs, in accord with 31 U.S.C. § 3730(d);

      (c)    That, in the event that the United States Government does not proceed

with any portion of the action, Relators be awarded between 25% and 30% of the

proceeds of the action or of the settlement in accord with 31 U.S.C. § 3730(d)(2);

      (d)    That, in the event the United States Government elects to intervene in and

proceed with any portion of this action, Relators be awarded between 15% and 25% of

the proceeds of the action or settlement of the intervened portion of the action in accord

with 31 U.S.C. § 3730(d)(1);

      (e)    That, pursuant to 31 U.S.C. § 3730(c)(5), Relators be awarded a share of

any alternate remedy that the United States Government elects to pursue;

      (f)    That permanent injunctive relief be granted to prevent any recurrence of

the False Claims Act for which redress is sought in this Second Amended Complaint;

      (g)    That the United States and the Relator be awarded prejudgment and post

judgment interest; and

      (h)    That the United States Government and the Relator receive all relief, both

at law and in equity, to which they may be reasonably entitled.

      IN ADDITION, Relator Brandee White, on behalf of herself, prays as follows:

      (i)    That pursuant to 31 U.S.C. § 3730(h), Relator White be awarded all relief

necessary to make her whole, including reinstatement with the same seniority status

that she would have had but for the discrimination, front pay, two times the amount of

back pay, interest on the back pay, and compensation for all special damages sustained,


                                            62
 Case: 1:15-cv-00555-DRC Doc #: 53 Filed: 05/10/19 Page: 63 of 65 PAGEID #: 488



including litigation costs and attorneys fees;

       (j)    That pursuant to Ohio Revised Code 4113.52(E), Relator White be awarded

all relief that the Court may determine appropriate, including reinstatement to the same

position that she held at the time of the disciplinary or retaliatory action, the payment of

back wages, full reinstatement of fringe benefits, and seniority rights, as well as

reasonable attorneys fees, witness fees, and fees for experts who testify at trial;

       (k)    That pursuant to her pendant Ohio public policy claim, Relator White be

awarded complete relief and all resulting damages, including reinstatement with the

same seniority status that she would have had but for the discrimination, full

reinstatement of fringe benefits and seniority rights, front pay, back pay, interest on the

back pay and lost benefits, punitive damages, attorney’s fees, expenses, and costs;

       (l)    That Relator White be awarded prejudgment and post judgment interest;

and

       (m)    That Relator White receives all relief, both at law and in equity, to which

she is reasonably entitled.




                                             63
Case: 1:15-cv-00555-DRC Doc #: 53 Filed: 05/10/19 Page: 64 of 65 PAGEID #: 489



                                   Respectfully submitted,


                                   /s/ Erin M. Campbell
                                   James B. Helmer, Jr. (0002878)
                                   Robert M. Rice (0061803)
                                   Erin M. Campbell (0079083)
                                   James A. Tate (0085319)
                                   HELMER, MARTINS, RICE &
                                    POPHAM CO., L.P.A.
                                   600 Vine Street, Suite 2704
                                   Cincinnati, Ohio 45202
                                   Telephone: (513) 421-2400
                                   Facsimile: (513) 421-7902
                                   Email: jhelmer@fcalawfirm.com
                                          rrice@fcalawfirm.com
                                          ecampbell@fcalawfirm.com
                                          jtate@fcalawfirm.com




                                     64
 Case: 1:15-cv-00555-DRC Doc #: 53 Filed: 05/10/19 Page: 65 of 65 PAGEID #: 490



                                 Certificate of Service

       I hereby certify that on May 10, 2019, I electronically transmitted the foregoing

document to the Clerk's Office using the CM/ECF System for filing and transmittal of a

Notice of Electronic Filing to all CM/ECF registrants listed for this matter.


                                                 /s/ Erin M. Campbell




                                            65
